USCA11 Case: 20-14791     Date Filed: 07/02/2021    Page: 1 of 3



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14791
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:13-cr-80034-KAM-21



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

FRANK DAVIS MOORE, JR.,
a.k.a. Bow Head,
a.k.a. Bodeen,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                                (July 2, 2021)

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14791        Date Filed: 07/02/2021    Page: 2 of 3



      Frank Moore, Jr., proceeding pro se, appeals the district court’s denial of his

second motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as

amended by section 603(b) of the First Step Act of 2018, Pub. L. 115-391, 132

Stat. 5194. The district court denied Moore’s compassionate-release motion for

two reasons: First, it found that Moore has not demonstrated any “extraordinary

and compelling” circumstances, pursuant to the criteria listed in Application Note

1 to U.S.S.G. § 1B1.13, that would warrant compassionate release. Second, it

found that the sentencing factors set forth in 18 U.S.C. § 3553(a) weighed against

relief. On appeal, Moore argues that the district court erred in requiring him to

show one of the extraordinary and compelling circumstances in Application Note

1, because Application Note 1 does not limit what the district court can consider

when deciding whether to reduce a sentence under § 3582(c)(1)(A). He also

argues that the district court erred in failing to consider the merits of his second

motion for compassionate release.

      We review for abuse of discretion the district court’s denial of a prisoner’s

§ 3582(c)(1)(A) motion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.

2021). “To obtain reversal of a district court judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for

the judgment against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680 (11th Cir. 2014). When an appellant does not “challenge properly


                                           2
          USCA11 Case: 20-14791       Date Filed: 07/02/2021    Page: 3 of 3



on appeal one of the grounds on which the district court based its judgment, he is

deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Id. We liberally construe briefs by pro se

litigants, but issues not briefed on appeal are deemed abandoned. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). Moore presents no

argument that the district court abused its discretion in finding that the § 3553(a)

factors weigh against compassionate release. Because he does not challenge one of

the grounds that the district court relied on to decide his motion, we affirm the

district court’s denial of Moore’s compassionate-release motion on that basis and

do not reach the § 1B1.13 and merits issues.

      AFFIRMED.




                                          3